NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3180-14T1
N.J. HIGHLANDS COALITION
and SIERRA CLUB N.J.,

        Petitioners-Appellants,

v.

NEW JERSEY DEPARTMENT OF
ENVIRONMENTAL PROTECTION and
BI-COUNTY DEVELOPMENT CORP.,

     Respondents-Respondents.
______________________________

              Argued February 15, 2017 – Decided August 4, 2017

              Before Judges Fuentes, Simonelli and Carroll.

              On appeal from the New Jersey Department of
              Environmental Protection.

              Susan J. Kraham argued the cause for
              appellants   (Columbia Environmental Law
              Clinic, attorneys; Ms. Kraham and Edward
              Lloyd, on the briefs).

              Timothy P. Malone, Deputy Attorney General,
              argued the cause for respondent New Jersey
              Department   of    Environmental   Protection
              (Christopher S. Porrino, Attorney General,
              attorney; Mr. Malone, on the brief).

              David R. Oberlander argued the cause for
              respondent   Bi-County    Development   Corp.
              (Bisgaier   Hoff,    LLC,    attorneys;   Mr.
              Oberlander, on the brief).
PER CURIAM

     Appellants N.J. Highlands Coalition and Sierra Club, N.J.

challenge a settlement agreement between respondents New Jersey

Department   of   Environmental   Protection   (DEP)   and   Bi-County

Development Corp. (Bi-County) relating to Bi-County's development

of a 204-unit inclusionary housing project in the Borough of

Oakland (Oakland).     Appellants also appeal from DEP's approval of

two freshwater wetlands general permits and a transition area

waiver.   We affirm.

                                  I.

     Bi-County owns approximately eighty-five acres of land in

Oakland (the property).     Because the property is located in the

Highlands Region, see N.J.S.A. 13:20-7(a)(1), it is subject to the

restrictions of the Highlands Water Protection and Planning Act

(Highlands Act), N.J.S.A. 13:20-1 to -35.      The property serves as

habitat for the threatened species Barred Owl, see N.J.A.C. 7:25-

4.17 (classifying Barred Owl as a threatened species), and the DEP

designated the wetlands on the property as being of exceptional

resource value.

     In 1987, Bi-County filed a lawsuit against Oakland and the

Oakland Planning Board (Planning Board) under the Mt. Laurel




                                   2                           A-3180-14T1
doctrine1 seeking a builder's remedy authorizing construction of

700   residential   units   on   the       property,   which    would    include

affordable housing.       In January 1991, the parties executed a

settlement   agreement,     which   required      Oakland      to    re-zone   the

property   to   permit    construction       of   an   inclusionary      housing

development of up to 370 residential units, with some designated

for affordable to low or moderate-income households (the Mt. Laurel

settlement).    The Mt. Laurel settlement also required Oakland to

cooperate and expeditiously resolve any issues regarding sewer

service, and acknowledged that Oakland had already submitted a

wastewater management plan to DEP to authorize sanitary sewer

service for the project through a connection to the municipal

sewer system operated by the adjacent Township of Wayne (Wayne).

As a result of the settlement, the parties filed a stipulation of

dismissal, dismissing the litigation.

      In February 1991, the property was placed in an approved

sewer service area by virtue of DEP's inclusion of the Oakland

wastewater management plan as an amendment to the Northeast Water

Quality Management Plan (the 1991 WQMP amendment).                  The 1991 WQMP

amendment allowed for treatment of wastewater from the property

at the Mountain View Sewage Treatment Plant located in Wayne.


1
   See S. Burlington Cty. NAACP v. Mt. Laurel, 67 N.J. 151, cert.
denied, 423 U.S. 808, 96 S. Ct. 18, 46 L. Ed. 2d 28 (1975).

                                       3                                  A-3180-14T1
      In 1998, Bi-County contracted to sell the property to Pinnacle

Communities, LTD (Pinnacle).      In March 1999, Pinnacle applied to

the Planning Board for site plan approval for development of a

313-unit inclusionary housing project.               The project proposed a

fifty-foot transition area surrounding the freshwater wetlands on

the property, as then required by a freshwater wetlands letter of

interpretation (LOI)2 the DEP issued in 1989 and reissued in 1997,

which   classified   the   wetlands       on   the   property   as     being    of

intermediate resource value.

      Pinnacle and Bi-County filed a lawsuit against Oakland and

Wayne for issues related to the property.               In 2001, the trial

court ordered Wayne to accept wastewater from the property, and

ordered Oakland and Wayne to execute a municipal services agreement

to provide for such wastewater service.

      In 2003, Pinnacle applied to DEP for a new LOI because the

two   prior   LOIs   had   expired.        During     DEP's   review    of     the

application, it informed Pinnacle that the wetlands on the property

were habitat for the Barred Owl, and thus, the project required a




2
   An LOI delineated the extent of regulated freshwater wetlands
and transition areas on a site. See N.J.S.A. 13:9B-8. Transition
areas are regulated areas adjacent to freshwater wetlands that
serve as a buffer between wetlands and uplands.     See N.J.S.A.
13:9B-16. The width of a transition area depends on the resource
value classification of the adjacent wetland. See ibid.

                                      4                                  A-3180-14T1
150-foot transition area surrounding the freshwater wetlands on

the property instead of the proposed fifty-foot transition area.

      Pinnacle contested DEP's determination and submitted a report

from its consultant, who concluded Barred Owls were not present

on the property.      In response, Wayne submitted a report from its

consultant, who concluded the site contained Barred Owls and had

a   documented   record   of    serving   as   Barred   Owl   habitat.       The

consultant also concluded that the wetlands on the property should

be classified as exceptional resource value, which Pinnacle's

consultant disputed.

      DEP determined that the property served as Barred Owl habitat

and   re-classified    the     wetlands   on   the   property   as   being    of

exceptional resource value.         Exceptional resource value wetlands

require a 150-foot transition area adjacent to the wetlands.                 See

N.J.A.C. 7:7A-2.5(d).        Because of this 150-foot transition area

requirement, the development of 313 units was no longer possible.

However, DEP determined that if the project was redesigned to

incorporate a larger transition area and preserve approximately

sixteen acres of uplands pursuant to a comprehensive conservation

plan (CCP), this would preserve the property's Barred Owl habitat

function and allow Pinnacle or Bi-County to obtain the required

approvals and waivers under the Freshwater Wetlands Protection Act



                                      5                                A-3180-14T1
(FWPA), N.J.S.A. 13:9B-1 to -30, and the Flood Hazard Area Control

Act, N.J.S.A. 58:16A-50 to -103.

       In 2004, DEP issued an LOI, which re-classified the wetlands

on the property as being of exceptional resource value, requiring

a 150-foot transition area (the 2004 LOI).            Pinnacle submitted a

CCP to DEP that proposed reducing the project from 313 units to

209 units and preserving sixteen acres of forested uplands as a

corridor for the Barred Owl to travel between larger forested

areas to the north and south.         Pinnacle also submitted redesign

plans to the Planning Board to reflect the increased transition

area required by the 2004 LOI and CCP, and reduction in the size

of the project from 313 units to 209 units.

       The Legislature passed the Highlands Act in 2004.                      The

Legislature found the Highlands to be critically important to New

Jersey because they provide drinking water for approximately one-

half of the State's population.           Thus, the Legislature declared

that   preservation    of   the    Highlands   "cannot      be   left    to   the

uncoordinated land use decisions of [eighty-eight] municipalities,

seven counties, and a myriad of private landowners[.]"                  N.J.S.A.

13:20-2.      Instead of permitting decentralized protection, the

Legislature    established    the    Highlands      Water    Protection       and

Planning   Council    (Highlands    Council)   to   oversee      New    Jersey's

portion of the national Highlands Region.           N.J.S.A. 13:20-4.         The

                                      6                                  A-3180-14T1
Highlands Council is responsible for developing a regional master

plan and overseeing development in the Highlands Region.   N.J.S.A.

13:20-6 and -8.

     The Highlands Act exempts certain development activities from

its restrictions, including:

          a major Highlands development . . . that on
          or before March 29, 2004 has been the subject
          of a settlement agreement and stipulation of
          dismissal filed in the Superior Court . . .
          to satisfy the constitutional requirement to
          provide for the fulfillment of the fair share
          obligation of the municipality in which the
          development is located.

          [N.J.S.A. 13:20-28(a)(17) (emphasis added).]

The exemption "expire[s] if construction beyond site preparation

does not commence within three years after receiving all final

approvals required pursuant to the 'Municipal Land Use Law,'

[(MLUL), N.J.S.A. 40:55D-1 to -22]."   Ibid. (emphasis added).

     Pinnacle sought a Highlands applicability determination from

DEP that the project was exempt from the Highlands Act under

N.J.S.A. 13:20-28(a)(17).   Pinnacle also sought a WQMP consistency

determination, and applied to the Planning Board for approval of

a 209-unit development plan.

     In June 2005, DEP determined that Bi-County was entitled to

the exemption under N.J.S.A. 13:20-28(a)(17) based on the Mt.

Laurel settlement and stipulation of dismissal.       However, DEP


                                 7                          A-3180-14T1
found, incorrectly, that the proposal was inconsistent with the

Northeast WQMP.   Both DEP and Pinnacle had overlooked the 1991

WQMP amendment, which already provided for treatment of wastewater

from the property, and mistakenly believed the property was located

outside of a sewer service area.      As a result, Pinnacle applied

for a WQMP amendment to extend Wayne's Mountain View Wastewater

Treatment Facility's sewer service area to include the property.

DEP rejected the application and expressed concern about the

project's impacts on the Barred Owl, among other things.       Pinnacle

contested DEP's determination, and the matter was transferred to

the Office of Administrative Law (OAL) for a hearing.

     Meanwhile,   in   July   2007,   the   Planning   Board   granted

preliminary and final major site plan approval and all variances

and waivers for the construction of 209 units on the property,

with sixteen units set aside for affordable housing and twelve

units set aside for senior housing (the 2007 approval).              The

Planning Board conditioned the 2007 approval on Pinnacle obtaining

all necessary approvals from DEP and the Bergen County Planning

Board (County Planning Board), and satisfying more than fifty

additional conditions.   The 2007 approval also required Pinnacle

to return to the Planning Board for amended site plan approval if

DEP required additional transition areas or placed any further

restrictions on the proposed development.

                                  8                             A-3180-14T1
     In July 2007, Pinnacle applied to DEP for freshwater wetlands

general permit 6, which authorizes certain activities in non-

tributary wetlands, see N.J.A.C. 7:7A-5.6, and freshwater wetlands

general    permit   11,   which   authorizes   activities   necessary    to

construct stormwater outfall and intake structures.         See N.J.A.C.

7:7A-5.11.    Pinnacle also applied for a transition area waiver.

DEP determined that in lieu of general permit 6, Pinnacle had to

obtain general permit 10B, which authorizes the building of minor

road crossings in wetlands and transition areas.            See N.J.A.C.

7:7A-5.10B.

     Pinnacle terminated the purchase contract and returned the

property to Bi-County.      In February 2009, Bi-County applied to DEP

for an extension of the 2004 LOI.         DEP granted an extension in

November    2009,   but   again   determined   the   property   contained

exceptional resource value wetlands that served as habitat for

threatened and endangered (T&E) species.             Bi-County contested

DEP's determination, and the matter was transferred to the OAL and

consolidated with the other OAL matter.

     While the OAL matters were pending, the Highlands Council

reviewed Bi-County's project plan and compared it with the Regional

Master Plan (RMP).    The Highlands Council recommended that DEP not

approve Bi-County's application to extend the 2004 LOI unless it

was modified to address three inconsistences: (1) the project

                                     9                            A-3180-14T1
encroaches into the 300-foot buffers/riparian areas, and this was

inconsistent with the objectives of the final draft RMP; (2) the

project disturbs the Barred Owl and any disturbance to the mapped

habitat for Barred Owls will result in forest fragmentation;3 and

(3) the project's proposed water use was inconsistent with the RMP

both because it exceeds the 27,600 gpd in conditionally available

water for the three subwatersheds and did not provide the 125%

mitigation of the depletive water uses.         See N.J.S.A. 13:20-10

(stating goals of the RMP).

      DEP and Bi-County discussed settlement of the OAL matters.

During their discussions, Bi-County informed DEP of the 1991 WQMP

amendment.   DEP determined that the 1991 WQMP amendment was still

in effect as it pertained to the property, and conceded it had

erred in 2005 when it found Bi-County's proposal was inconsistent

with the Northeast WQMP.      DEP also determined that the Highlands

Act   exemption   under   N.J.S.A.   13:20-28(a)(17)   had   not   expired

because Bi-County had not yet obtained all final approvals required

under the MLUL.      After resolving these issues, only one issue



3
   The Convention on Biological Diversity, a convention of the
United Nations that includes the United States, defines "forest
fragmentation" as "any process that results in the conversion of
formerly continuous forest into patches of forest separated by
non-forested lands." Convention on Biological Diversity, Forest
Biodiversity Definitions http://archive.is/xgLLN (last visited
July 24, 2017).

                                     10                            A-3180-14T1
remained: whether DEP should grant Bi-County's freshwater general

permit application and issue general freshwater wetland permits

10B and 11, and a transition area waiver.

       In October 2012, Bi-County submitted to DEP a permitting

plan,   which   revised   the   project   in   the   area   subject   to   the

requirements of general freshwater wetlands permit 10B.                    The

revision would change the site plan by reducing the project from

209 units to 204 units.

       On January 28, 2014, DEP and Bi-County executed a settlement

agreement that provided for issuance of the two general permits

and transition area waiver (the DEP settlement).              Under the DEP

settlement, Bi-County agreed to withdraw the OAL matters, revise

its plans to satisfy all regulatory requirements for issuance of

the general permits, and obtain any other approvals required by

local, state, or federal law.      Bi-County also agreed to revise its

freshwater wetlands permit application so that the application

satisfied FWPA regulations, reduce the number of units from 209

to 204, and revise its CCP to conform to the permitting plan.

       DEP agreed to amend its records to reflect the property's

inclusion in Wayne's sewer service area, and refrain from adopting

any WQMP amendments changing this designation so long as Bi-

County's development proposal remained exempt under the Highlands

Act.    DEP determined that the presence of documented Barred Owl

                                    11                                A-3180-14T1
habitat and exceptional resource value wetlands on the property

would be adequately protected and thereby not preclude approval

of the freshwater wetlands permit application. DEP also determined

that Bi-County was entitled to the Highlands Act exemption under

N.J.S.A. 13:20-28(a)(17) because the property was developed in

accordance with the Mt. Laurel settlement, and the Planning Board's

July 2007 approval was not a final approval within the meaning of

N.J.S.A. 40:55D-4 until Bi-County satisfied the conditions of the

approval, including issuance of the general permits.     DEP found

that the 2007 approval was not a final approval because Bi-County

had to amend its site plan to reflect the terms and conditions of

the required DEP approvals.

     In October 2014, Bi-County submitted a revised compliance

statement for its freshwater permit application.   DEP reviewed the

application, paying particular attention to the potential impacts

on Barred Owl habitat.        Christina Albizati, an Environmental

Specialist with a decade of experience in DEP's T&E Species Unit,

led this review and documented her findings.    She found that the

permits would only disturb less than a quarter acre of wetlands,

while the transition area waiver would reduce 1.718 acres of

transition area in order to facilitate the construction of several

single-family dwellings and a detention basin.      She determined

that the loss of less than a quarter acre of wetland habitat did

                                 12                         A-3180-14T1
not destroy, jeopardize, or adversely modify the documented Barred

Owl habitat when the habitat consisted of 400 acres.

     Further, as compensation for the lost 1.718 acres, Bi-County

agreed to expand the wetland transition area in other locations

on-site by 1.363 acres and preserve 16.81 acres of additional

forested uplands that were suitable for Barred Owl habitat.                These

forested uplands would not otherwise receive protection under the

FWPA.

     DEP concluded that the project was consistent with FWPA

regulations.       DEP determined that the preserved 16.81 acres of

upland    forest   areas    would   not    only     substantially   offset    the

relatively small loss of Barred Owl habitat in regulated areas,

but would also provide an added level of habitat protection by

serving as a buffer from forthcoming development.

     The U.S. Fish and Wildlife Service (USFWS) reviewed the

settlement agreement and submitted comments to DEP.                 USFWS noted

that the property lies within the summer migratory range for the

Indiana   Bat,4    fell    within   the    summer    migratory   range   of   the


4
  New Jersey lists the Indiana Bat as endangered. N.J.A.C. 7:25-
4.13. The Indiana Bat is a small bat with dark-brown or black
fur.    The bats became "endangered" in 1967 because "people
disturb[ed] hibernating bats in caves during winter, resulting in
the death of large numbers of bats." U.S. Fish & Wildlife Service,
Indiana Bat (Myotis sodalis) (July 2004), http://archive.is/imkIz.
The "bats are vulnerable to disturbance because they hibernate in


                                      13                                 A-3180-14T1
Northern Long-Eared Bat,5 and may serve as habitat for the Small-

Whorled Pogonia.6

     On February 14, 2015, DEP issued general permits 10B and 11

and a transition area waiver, which incorporated the conditions

that USFWS requested.   The general permits imposed bat and plant

pre-construction survey requirements; required the surveys to be

submitted to and approved by USFWS; and placed timing limits on

tree-clearing to protect migrating and foraging bat species.



large numbers in only a few caves[.]" Ibid. "Other threats that
have contributed to the Indiana [B]at's decline include
commercialization of caves, loss of summer habitat, pesticides and
other contaminants, and most recently, the disease white-nose
syndrome."    U.S. Fish & Wildlife Service, Indiana Bat (Myotis
sodalis) (July 2004), http://archive.is/imkIz.
5
   The Northern Long-Eared Bat "is a medium-sized [brown] bat"
that "is distinguished by its long ears[.]" White-nose syndrome
is also responsible for its threatened status.       U.S. Fish &
Wildlife Service, Northern Long-Eared Bat (Myotis septenrionalis)
(Apr.                                                      2015),
https://www.fws.gov/Midwest/endangered/mammals/nleb/pdf/NLEBFact
Sheet01April2015.pdf.   It "was listed as threatened under the
Endangered Species Act on April 2, 2015." U.S. Fish & Wildlife
Service, Northern Long-Eared Bat (Myotis septenrionalis) (Sept.
2, 2016), http://archive.is/7EK0n.
6
   The Small Whorled Pogonia is "a threatened species" and "a
member of the orchid family."     The agency states that "[t]he
primary threat to the small whorled pogonia is the past and
continuing loss of populations when their habitat is developed for
urban expansion."   U.S. Fish & Wildlife Service, Small Whorled
Pogonia       (Isotria       medeoloides)       (Feb.       2016),
https://www.fws.gov/midwest/endangered/plants/pdf/smallwhorledpo
goniafctsht.pdf.


                               14                          A-3180-14T1
                               II.

     On appeal, appellants contend that DEP erred as a matter of

law in determining that the 2007 approval was not a final approval

within the meaning of N.J.S.A. 40:55D-4.    Appellants posit that

the 2007 approval was a final approval because the Planning Board

took official action preliminarily approving a site plan; although

the official action was conditional, it conferred on Bi-County all

rights attendant to a final approval; and those rights vested on

the date of the final approval regardless of whether there were

conditions of approval.7   Accordingly, appellants conclude that

because the 2007 approval was a final approval and Bi-County failed

to begin construction, Bi-County was not entitled to the exemption.

     Our role in reviewing an administrative agency's decision is

limited. Pub. Serv. Elec. & Gas Co. v. N.J. Dep't of Envtl. Prot.,

101 N.J. 95, 103 (1985). We will not reverse the agency's decision

unless: (1) it was arbitrary, capricious, or unreasonable; (2) it

violated express or implied legislative policies; (3) it offended

the State or Federal Constitution; or (4) the findings on which



7
   Appellants rely on an unpublished opinion from this court to
support this argument; however, unpublished opinions do not
constitute precedent and are not binding on us. R. 1:36-3; Trinity
Cemetery Ass'n v. Twp. of Wall, 170 N.J. 39, 48 (2001). Appellants
also rely on a published trial court opinion; however, trial court
opinions are not binding on us.     S & R Assocs. v. Lynn Realty
Corp., 338 N.J. Super. 350, 355 (App. Div. 2001).

                               15                           A-3180-14T1
it was based were not supported by substantial, credible evidence

in the record.   Univ. Cottage Club of Princeton N.J. Corp. v. N.J.

Dep't of Envtl. Prot., 191 N.J. 38, 48-49 (2007).

     "In reviewing an administrative agency's decision, we will

grant considerable deference to the agency's expertise, where such

expertise is a relevant factor."     In re Petition of S. Jersey Gas

Co., 447 N.J. Super. 459, 480 (App. Div. 2016).         We "may not

second-guess those judgments of an administrative agency which

fall squarely within the agency's expertise."         In re Stream

Encroachment Permit No. 0200-04-0002.1 FHA, 402 N.J. Super. 587,

597 (App. Div. 2008).

     "Ordinarily, DEP is given great deference when it applies its

considerable expertise and experience to the difficult balance

between development and conservation." Ibid. (citations omitted).

"However, '[w]hile we must defer to the agency's expertise, we

need not surrender to it.'"   Pinelands Pres. All. v. State, Dep't

of Envtl. Prot., 436 N.J. Super. 510, 524 (App. Div.) (citation

omitted), certif. denied, 220 N.J. 40 (2014).        "The party who

challenges DEP's decision to permit development of a certain

location has the burden of demonstrating, not that the agencies'

action was merely erroneous, but that it was arbitrary."      Stream

Encroachment Permit, supra, 402 N.J. Super. at 597 (citations

omitted).

                                16                           A-3180-14T1
     Furthermore, although we "must give deference to the agency's

findings of facts, and some deference to its 'interpretation of

statutes and regulations within its implementing and enforcing

responsibility,'    we   are   'in   no   way   bound   by   the   agency's

interpretation of a statute or its determination of a strictly

legal issue.'"     Utley v. Bd. of Review, Dep't of Labor, 194 N.J.
534, 551 (2008) (citations omitted). Applying the above standards,

we discern no reason to disturb DEP's decisions.

     The MLUL defines "final approval" as:

          the official action of the planning board
          taken on a preliminarily approved major
          subdivision   or   site    plan,   after   all
          conditions, engineering plans and other
          requirements have been completed or fulfilled
          and the required improvements have been
          installed or guarantees properly posted for
          their completion, or approval conditioned upon
          the posting of such guarantees.

          [N.J.S.A. 40:55D-4 (emphasis added).]

See Field v. Franklin, 190 N.J. Super. 326, 332 (App. Div. 1983).

     Here, the Planning Board approved the proposed development,

but conditioned its approval on Bi-County satisfying fifty-seven

conditions, several of which remained unsatisfied when DEP issued

the general permits and transition area waiver.               Among these

outstanding conditions were the County Planning Board's approval

of the site plan and issuance of all necessary DEP approvals, both



                                     17                             A-3180-14T1
of which the MLUL requires.      See N.J.S.A. 40:55D-22(b); N.J.S.A.

40:55D-50(b).

     Moreover, the 2007 approval was for the development of 209

units.   DEP required Bi-County to revise the project area subject

to the requirements of freshwater wetlands permit 10B.              The

revision changed the site plan by reducing the proposed development

from 209 units to 204 units.     The 2007 approval required Bi-County

to return for amended site plan approval if DEP imposed additional

conditions or other restrictions on the proposed development,

which the DEP did here.   Thus, the 2007 approval was not a "final

approval" because Bi-County had not received "all final approvals

required pursuant to the [MLUL]," N.J.S.A. 13:20-28(a)(17), and

final site plan approval for 204 units. Accordingly, DEP correctly

concluded that Bi-County was entitled to the exemption under

N.J.S.A. 13:20-28(a)(17).

                                  III.

     Appellants challenge DEP's determination that Bi-County's

permitting plan adopted in the DEP settlement complied with the

FWPA's general wetlands permit provisions.       They argue that DEP

acted arbitrarily and capriciously by determining that Bi-County's

permitting   plan   adequately    protected   threatened   Barred   Owl

habitat.   Appellants posit that granting the general permits will

cause forest fragmentation and thus endanger the Barred Owl in

                                  18                           A-3180-14T1
violation of N.J.A.C. 7:7A-4.3(b)(3).        They note that the permits

allow for the removal of a small area of wetlands, and risk

rendering the remainder of the forest patch unusable as Barred Owl

habitat   because    the   owls    shun   human    activity    by   avoiding

residential, industrial, or commercial areas.               Appellants also

note the Highlands Council found the project jeopardizes Barred

Owl habitat.

     Appellants     also   argue   that   DEP     acted   arbitrarily     and

capriciously by failing to make findings as to whether Bi-County's

permitting plan will jeopardize the continued existence of the

Barred Owl.    They point to the fact that DEP previously determined

that the property served as habitat for the threatened Barred Owl,

but then conveniently failed to make any finding as to whether the

project jeopardized the Barred Owl's continued existence.

     Further,    appellants   maintain    that    because     Bi-County   was

already required to preserve uplands forest in order to meet the

requirements of general permit 10B, DEP erred when it conditioned

acceptance of Bi-County's permitting plan on Bi-County mitigating

harms to Barred Owl habitat.         Even if proper, appellants posit

that the preservation would not prevent forest fragmentation.8


8
  Appellants erroneously assert that the presence of a threatened
or endangered species triggers the stringent requirements of
N.J.A.C. 7:7A-4.3(d); however, this regulation is inapplicable
because it governs timing requirements on fisheries.

                                    19                               A-3180-14T1
       The "Legislature passed the [FWPA] in 1987 as a means of

protecting       and    regulating     New      Jersey's    sensitive     freshwater

wetlands."       N.J. Dep't. of Envtl. Prot. v. Huber, 213 N.J. 338,

341 (2013) (citing N.J.S.A. 13:9B-1 to -30; In re Freshwater

Wetlands Prot. Act Rules, 180 N.J. 478, 482 (2004)).                         When it

passed the FWPA, the Legislature found, among other things, that

"freshwater wetlands [(1)] protect and preserve drinking water

supplies by [serving to purify surface water and groundwater

resources;]       [and    (2)]    provide       essential   breeding,       spawning,

nesting, and wintering habitats for a major portion of the State's

fish and wildlife[.]"            Id. at 341-42 (citations omitted).

       Because of the wetlands' great importance, the Legislature

announced "it shall be the policy of the State to preserve the

purity     and    integrity       of   freshwater      wetlands      from     random,

unnecessary or undesirable alteration or disturbance[.]"                     N.J.S.A.

13:9B-2.     At the same time, the Legislature cautioned that "the

rights of persons who own or possess real property affected by

this     [A]ct    must     be     fairly     recognized      and    balanced      with

environmental interests[.]"            Ibid. (emphasis added).

       Following the FWPA's enactment, DEP promulgated regulations

interpreting      the    statute.       Most     relevant    to    this   case,    DEP

promulgated N.J.A.C. 7:7A-4.3, which governs all general permit

authorizations.          The regulation declares that "[t]he activities

                                           20                                 A-3180-14T1
[authorized by a general permit] shall not destroy, jeopardize,

or adversely modify a present or documented habitat for threatened

or endangered species; and shall not jeopardize the continued

existence of any local population of a threatened or endangered

species[.]"    N.J.A.C. 7:7A-4.3(b)(3).

     An applicant must also meet additional requirements depending

on the permit sought.        General permits 10B and 11 specifically

require that "[m]itigation . . . be performed for all permanent

loss and/or disturbance of 0.1 acres or greater of freshwater

wetlands or State open waters."        N.J.A.C. 7:7A-5.10B(e); N.J.A.C.

7:7A-5.11(i).     N.J.A.C.     7:7A-15.5     establishes   the   degree    of

mitigation required for disturbances of less than 1.5 acres.

     These regulations required Bi-County to preserve at least

five acres of uplands because the project disturbed less than 1.5

acres of exceptional resource value freshwater wetlands and upland

preservation was practicable and feasible.           N.J.A.C. 7:7A-15.9;

N.J.A.C. 7:7A-15.5.      Bi-County complied with the regulations by

allocating five acres of the 16.81 acres of preserved forested

uplands as mitigation.

     In the DEP settlement, DEP determined that the revised project

would satisfy regulatory requirements for issuance of the required

general permits and that due to Bi-County's CCP, the presence of

documented    Barred   Owl   habitat   and   exceptional   resource   value

                                   21                               A-3180-14T1
wetlands on the property would not preclude approval of the general

permit application.   The CCP reengineered the entire project to

increase wetlands transition areas, conserve sixteen acres of

uplands, and reduce the project's size by approximately one-third.

The CCP also proposed a monitoring program for the Barred Owl and

species of special concern to determine the patterns of use of the

subject property.

     DEP's T&E Unit also thoroughly reviewed Bi-County's general

permit application to determine the project's potential impact on

Barred Owl habitat.    The T&E Unit recognized that the general

permits would authorize a disturbance of .1984 acres of wetland

and the waiver would result in a net loss of .335 acres of habitat,

but found that

          this relative[ly] small loss of habitat is
          more   than   offset   by   the   supplemental
          preservation of 16.81 acres of suitable upland
          forest habitat proximate to the wetlands
          . . . . [T]he preservation of the forested
          steep slope areas on [the] site[,] through
          [the] creation of conservation areas, not only
          preserves habitat for [B]arred [O]wl[s], but
          also provides an additional level of habitat
          protection by serving as a screen from the
          forthcoming development.

Based on its findings, the T&E Unit concluded:

          [T]he proposed plan is consistent with the
          standards of subchapters 5 and 6 of the [FWPA]
          Rules. . . . [T]he amount of wetland and
          transition   area  habitat   being   lost   to
          development is minor in comparison to the

                               22                           A-3180-14T1
         amount of wetland and transition areas that
         remain and that will be preserved. In
         combination   with  the   additional   upland
         conservation areas onsite, the forested
         wetlands on [the] site will still retain the
         same structure and function they did prior to
         development and will still be able to provide
         [B]arred [O]wl[s] with necessary habitat
         components without threatening the existence
         of the population in the area.

    Further, when DEP responded to the public's comments, it

expressly incorporated by reference the T&E Unit's report, and

addressed the public's concerns for the Barred Owl and forest

fragmentation.   DEP stated:

              After a thorough review of all relevant
         documentation, the T&E Unit finds the proposed
         plan is consistent with the standards of
         [N.J.A.C. 7:7A-4.3(b)], as the proposed plan
         would not appreciably result in increases in
         sediment, nutrient or pollutant loading and/or
         degrade water quality in the wetland that
         would result in an alteration of the wetlands'
         ability to provide suitable habitat for the
         [B]arred [O]wl. In regard to impacts to the
         wetland habitat of the [B]arred [O]wl, the
         plan will result in a net loss of 0.355 acre[s]
         of habitat within the transition area of the
         largest wetlands onsite.     However, the T&E
         Unit has determined that this relatively small
         loss of habitat is more than offset by the
         supplemental preservation of 16.81 acres of
         suitable upland forest habitat, which is
         proximate to wetlands and within the same
         Barred [O]wl habitat. . . . The T&E Unit has
         determined that the preservation of forested
         steep slope areas on site through [the]
         creation of conservation areas not only
         preserves habitat for [B]arred [O]wl, but also
         provides an additional level of habitat
         protection by serving as a screen from the

                               23                          A-3180-14T1
           forthcoming development. While the proposed
           development project will segment the forested
           habitat on-site, the amount and quality of
           remaining forest, both upland and wetland,
           will continue to provide suitable habitat for
           the [B]arred [O]wl. As a result, the [B]arred
           [O]wl can still use the remaining wetlands and
           the preserved forested areas for resting and
           foraging, and the remaining on-site habitat
           will also serve as a corridor to habitat south
           and north of the parcel.

           [(Emphasis added).]

     The   record   confirms    that      DEP    carefully      considered   the

project's impacts on the Barred Owl and reasonably approved the

general permits.    Unlike DEP, appellants may believe that the land

lost to Bi-County's development is too great.                  Appellants' mere

disagreement,   however,     does      not      make    DEP's     determination

arbitrary, capricious, or unreasonable.                The Legislature tasked

DEP with balancing environmental and real property interests.

N.J.S.A. 13:9B-2. The DEP settlement and general permits represent

DEP's reasonable attempt to strike this balance.               The record amply

supports DEP's decision to approve the general permits; the DEP's

decision   comports   with     the    requirements        of    the   FWPA   and

corresponding regulations; and the decision was not arbitrary,

capricious, or unreasonable.

                                     IV.

     Appellants contend that DEP unreasonably ignored evidence

that the property serves as habitat for the federally-endangered

                                     24                                 A-3180-14T1
Indiana Bat and Long-Eared Bat, and federally-threatened Small-

Whorled Pogonia.     Appellants argue that DEP failed to consider

that USFWS identified the exceptional resource value wetlands on

the property as habitat for these species, and the DEP settlement

never mentioned them.       Appellants also argue that USFWS's comments

raised concerns that the project occurs within the summer migratory

range of the endangered Northern Long-Eared Bat, and lies within

a maternity colony buffer.          Finally, appellants note that USFWS

requested surveys for the Northern Long-Eared Bat and Small-

Whorled Pogonio.

     Bi-County's     CCP,     which      the   DEP   settlement          expressly

incorporated   by   reference,      acknowledged     there      were   other    T&E

species on the property.           The CCP states that the "Barred Owl

should be the main focus of the monitoring program[,] but not the

exclusive   purpose"      because     "[s]pecies        of     special     concern

identified or potential . . . should also be a focus of a baseline

monitoring program."

     Second,   although      the   DEP     settlement    does    not     expressly

reference the Indiana Bat, DEP considered the project's impact on

T&E species other than the Barred Owl, including the Indiana Bat,

Long-Eared Bat, and Small-Whorled Pogonia.                   In its response to

public comments, DEP acknowledged that these three species might



                                      25                                   A-3180-14T1
live on the property and informed the public how they would be

protected:

                 The site has been identified as potential
            habitat for Indiana [B]at, [N]orthern [L]ong-
            [E]ared    [B]at,    and     [S]mall-[W]horled
            [P]ogonia by the [USFWS], and the USFWS is
            requesting that the site be surveyed for these
            species. [DEP] has informed Bi-County of the
            USFWS requirement to survey for these species.
            Bi-County will be required to complete these
            surveys and adhere to any subsequent USFWS
            recommendations   as   a  condition   of   any
            Freshwater Wetlands permits for the [P]roject
            and prior to any site disturbance or
            construction.

            [(Emphasis added).]

      Lastly, in the general permits, DEP expressly prohibited Bi-

County from removing trees before finishing the surveys; required

Bi-County to seek approval from USFWS before clearing any trees;

and barred Bi-County from clearing trees during the Indiana Bat's

foraging and pre-hibernation period.              The record contains ample

evidence that DEP considered T&E species in issuing the general

permits and imposed reasonable permit conditions to protect them.

                                       V.

      Appellants       contend    that      DEP    acted   arbitrarily       and

capriciously in granting a transition area waiver.               They argue

that the project will result in a net loss of 0.355 acres of

transition area around the exceptional resources value wetlands

on   the   property,    which    is   inconsistent    with   N.J.A.C.     7:7A-

                                      26                                A-3180-14T1
6.1(a)(1)-(6).    They argue that the record contains no evidence

to substantiate DEP's determination because Bi-County failed to

offer scientific documentation showing the proposed activity will

have no substantial impact on the adjacent wetlands, as required

by N.J.A.C. 7:7A-6.1(d).

     Appellants   also     argue   that   rather   than    provide    the

documentation necessary to secure a transition area waiver, the

DEP settlement proposed to compensate for the loss of requisite

150-foot transition area by preserving 11.61 acres of forested

uplands on the property.    They posit that DEP erred in issuing the

transition area waiver because such an exchange does not obviate

the requirements of N.J.A.C. 7:7A-6.1(d), and does not satisfy the

legislative purpose of protecting freshwater wetlands species.

     A transition area is "an area of land adjacent to a freshwater

wetland which minimizes adverse impacts on the wetland or serves

as an integral component of the wetlands ecosystem."           N.J.S.A.

13:9B-3.   DEP regulations require that "[t]he standard width of a

transition area adjacent to a freshwater wetland of exceptional

resource value shall be 150 feet . . . [and] shall only be modified

through the issuance of a transition area waiver."        N.J.A.C. 7:7A-

2.5(d).

     N.J.S.A. 13:9B-18(a) empowers DEP to issue a transition area

waiver when: "(1) the proposed activity would have no substantial

                                   27                            A-3180-14T1
impact on the adjacent freshwater wetland or (2) the waiver is

necessary to avoid a substantial hardship to the applicant caused

by circumstances peculiar to the property."                    Corresponding DEP

regulations provide that an applicant may satisfy the first prong

and   "obtain   a    transition       area     waiver    through    scientifically

documenting that a proposed activity will have no substantial

impact on the adjacent wetlands."                 N.J.A.C. 7:7A-6.1(d).          The

documentation "may include, but is not limited to, nutrient or

sediment transport models, buffer models, or wildlife habitat

suitability studies."            Ibid. (emphasis added).              However, the

documentation       must    address      sediment,      nutrient,   and   pollutant

transport and removal; impacts on sensitive species; and surface

water quality impacts.           Ibid.

      DEP granted a transition area waiver to Bi-County under

N.J.A.C. 7:7A-6.1(d).           Bi-County's compliance statement, which it

revised in October 2014, demonstrates that DEP acted properly

under N.J.S.A. 13:9B-18 and N.J.A.C. 7:7A-6.1(d) in granting the

transition area waiver.           In its compliance statement, Bi-County

cited N.J.A.C. 7:7A-6.1(d) in its entirety and described the

project's   impact         on   sediments,       nutrients,     and    pollutants,

sensitive species, and water quality in the transition area.                     Bi-

County addressed the sediment and pollutant issue by recognizing

that "wetlands protect water quality by trapping sediments and

                                          28                                A-3180-14T1
retaining excess nutrients and other pollutants."              Bi-County then

stated that its plan preserves those wetlands by using "non-

structural measures . . . such as grass swales and interrupted

impervious surfaces, as well as structural features . . . including

five     maintained      detention     basins"    to     "reduce     stormwater

pollutants."

       Bi-County also addressed the project's impact on T&E species,

and listed the dominant species presently occurring in both the

reduction and expansion areas.          Bi-County also explained that its

plan   reduced     impacts   on   sensitive    species    by   preserving,     in

addition    to    the   compensation   areas,    four    additional    forested

upland conservation areas that total 16.81 acres.                  Further, Bi-

County acknowledged that while Barred Owls may not use the site

for habitat purposes due to the relatively small size of the

wetlands area, the site may function as a corridor for them.

       Regarding water quality, Bi-County stated that Wayne will

handle    its    wastewater,   while   Bi-County    will   protect     riparian

corridors and freshwater wetlands with an average 100-foot upland

buffer around wetlands and stream corridors in which there are no

major encroachments, and conserve four open spaces totaling over

16.81 acres of forested habitat.            Bi-County also represented that

it will preserve a portion of the isolated wetland to reduce

surface water quality impacts.

                                       29                               A-3180-14T1
     Second,   Bi-County    explained   it   needed   a    transition   area

waiver to effectuate the proposed residential development because

the transition area must be reduced to allow for the construction

of single-family dwellings and an above-ground detention basin.

Specifically, to build the dwellings and basin, Bi-County had to

construct    roadways,     stormwater   management        facilities,    and

residential lots.

     DEP's responses to the public's comments also demonstrate

that DEP acted properly under N.J.S.A. 13:9B-18 and N.J.A.C. 7:7A-

6.1(d) in granting the transition area waiver.            DEP explained its

decision as follows:

                 Bi-County   .    .   .  applied   for   a
            [t]ransition [a]rea [w]aiver reduction . . .
            to reduce the 150 [foot] transition area
            adjacent to the exceptional resource value
            wetlands by 1.718 acres (74,874 sq. ft.). The
            proposed transition area waiver reduction
            . . . would enable the construction of several
            single-family dwellings and a detention basin.
            To   compensate   for   the  transition   area
            reduction, the wetland transition area will
            be expanded by 1.363 acres.      In addition,
            16.81 acres of additional forested uplands
            that provide suitable [B]arred [O]wl habitat
            on the subject parcel will also be preserved.

                 . . . .

                 [DEP] holds the authority to protect
            freshwater wetlands and transition areas.
            . . . However, the rules allow wetlands and
            transition areas to be permanently impacted
            in certain circumstances.     Contrary to the
            commenter's claim, none of the proposed houses

                                  30                                A-3180-14T1
          are located within freshwater wetlands,
          although some of the houses are located within
          the adjoining freshwater wetlands transition
          areas.     [Bi-County] has applied for a
          [t]ransition   [a]rea   [w]aiver   [r]eduction
          pursuant to [N.J.A.C.] 7:7A-6.1(d). As part
          of [Bi-County's] compliance with [N.J.A.C.]
          7:7A-6.1(d),    [Bi-County]     proposes    to
          permanently conserve 16.81 acres of forested
          areas   on-site   to   offset   the   proposed
          encroachments into transition areas.

               [DEP] has reviewed the project for
          compliance with the standards at [N.J.A.C.]
          7:7A-6.1(d).   The project does meet these
          standards and as such, [DEP] will issue a
          [t]ransition [a]rea [w]aiver in accordance
          with the [FWPA] rules.

     Bi-County satisfied the requirements of N.J.A.C. 7:7A-6.1(d),

and DEP complied with all regulatory requirements in issuing a

transition area waiver.   The record supports DEP's decision to

issue a transition area waiver, and the decision is not arbitrary,

capricious, or unreasonable.

     Affirmed.




                               31                          A-3180-14T1